Citation Nr: 9907869	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-12 672	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
surgery for recurrent dislocations of the right shoulder, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for macular 
degeneration of the right eye, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from June 1981 to June 1984.  
This matter comes before the Board of Veteran's Appeals 
(Board) from a July 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied increased ratings for all three of the 
veteran's service-connected disabilities and also denied 
service connection for headaches, alleged in the March 1993 
claim to be secondary to his service-connected right eye 
disorder.  

The September 1993 notice of disagreement addressed only the 
denials of increased ratings and not the denial of service 
connection for headaches.  However, in VA Form 1-646, 
received in March 1994, the veteran's service representative 
noted that VA outpatient treatment records revealed that he 
had been seen for headaches which might be due either to his 
service-connected right eye disorder or to service-connected 
hypertension.  This VA Form 1-646 did not express 
disagreement with the prior July 1993 denial of service 
connection for headaches and, thus, does not constitute a 
notice of disagreement.  However, the question of whether the 
VA Form 1-646 is a new claim for service connection for 
headaches, claimed as secondary to service-connected 
hypertension and an application to reopen the claim for 
service connection for headaches as secondary to the service-
connected right eye disorder, is referred to the RO for 
consideration.  Inasmuch as any adjudication of such claims 
will have no impact on the claims for increased ratings, the 
claims for secondary service connection are not inextricably 
intertwined with the claims for increased ratings.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACTS

1.  The veteran has motion, albeit painful, of the right arm 
to the shoulder level and while he has guarding of shoulder 
movements, there have been no recent dislocations of the 
right shoulder.  

2.  The veteran's hypertension is essentially well controlled 
with medication.  Diastolic blood pressure readings are 
predominantly less that 100 and systolic blood pressure 
readings are predominantly less than 160.  

3.  The veteran has macular degeneration of the right eye 
with his corrected distant visual acuity is 20/20 in the left 
eye and 20/100 in the right eye.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of surgery for recurrent dislocations of the right 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1996); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).   

3.  The criteria for a rating in excess of 10 percent for 
macular degeneration of the right eye have not been met.  
38 U.S.C.A. §  1155 (West 1991); 38 C.F.R. § 4.84a, 
Diagnostic Code 6079 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), which mandates a duty to 
assist in developing all pertinent evidence.  No additional 
evidentiary or procedural development has been requested nor 
is any such need apparent to the Board.  It is the 
determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  VA must consider all potentially applicable 
regulations and explain the reasons and bases for all 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These include, but are not limited to, 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require that each disability be viewed in 
relation to its entire recorded history, that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition, and that each disability be considered 
from the point of view of the veteran working or seeking 
work.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (1998).  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  In a claim for 
an increased rating it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Right Shoulder

It is contended that the veteran has looseness and limited 
motion of the right shoulder, chronic pain which interferes 
which his ability to sleep, and has required physical 
therapy.  The right shoulder disorder has been rated on the 
basis of a "built-up" diagnostic code pursuant to 38 C.F.R. 
§ 4.27 (1998) which provides that the diagnostic code number 
will be "built-up" with the first 2 digits being selected 
from the part of the schedule most closely identifying the 
bodily part or system, and, following a hyphen, the last 2 
digits will be '99' to signify that it is rated as an 
unlisted condition.  See Archer v. Principi, 3 Vet. App. 433 
(1992).  This choice, and the choice of past diagnostic 
criteria, should be explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 
413-14 (1995); Horowitz v. Brown, 5 Vet. App. 217, 224 
(1993).  Consideration is given not merely to similarity of 
symptoms but also to the (1) functions affected, (2) 
anatomical localization, and (3) symptomatology.  Lendenmann 
v. Principi, 3 Vet. App. 345, 351 (1992) (analogous ratings 
on the basis of etiology rather than symptoms).  

VA rating actions of February and June 1985 rated the right 
shoulder disorder under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998) for clavicular or scapular 
impairment.  Malunion of the clavicle or scapula, or nonunion 
without loose movement, of the major or minor extremity 
warrants a 10 percent evaluation (or impairment may be rated 
on the basis of impaired function of a contiguous joint).  
Id.  Nonunion with loose movement, or dislocation, of the 
clavicle or scapula of the major or minor extremity warrants 
a 20 percent evaluation (or impairment may be rated on the 
basis of impaired function of a contiguous joint).  Id.  
However, Diagnostic Code 5203 does not provide for a rating 
in excess of 20 percent.  

VA rating actions subsequent to August 1985, have rated the 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5202 for impairment of the humerus.  A 20 
percent disability rating is warranted for impairment of the 
humerus, regardless of whether it is the major or minor 
extremity which is affected, when there is either malunion 
with moderate deformity or when there are recurrent 
dislocations of the scapulohumeral joint which are infrequent 
and there is guarding of movement only at the shoulder level.  
Id.  A 30 percent disability rating is warranted for the 
major extremity when there is either malunion with marked 
deformity or when there are recurrent dislocations of the 
scapulohumeral joint which are frequent and there is guarding 
of all arm movements.  Id.  A 50 percent disability rating is 
warranted for the major extremity when there is fibrous union 
of the humerus.  Id.  A 60 percent disability rating is 
warranted for the major extremity when there is nonunion of 
the humerus (false flail joint).  Id.  When there is loss of 
the humeral head (flail shoulder) for the major extremity an 
80 percent disability rating is warranted.  

Because there is no ankylosis of the right shoulder, 
38 C.F.R. § 4.71a, Diagnostic Code 5200 (1998), which 
provides for ratings based on ankylosis, is not applicable.  

However, consideration is given to evaluation on the basis of 
limited arm motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1998), which provides that limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity.  Id.  When motion is 
limited to 25 degrees from the side, a 40 percent evaluation 
is warranted for the major extremity.  Id.  

Under 38 C.F.R. § 4.40 and § 4.45 (1998), functional 
impairment from pain or weakness, with actual pathology, are 
not "subsumed" in ratings based solely on limited motion 
and a higher rating than actually demonstrated by limitation 
of motion alone, even if the limited motion is compensable, 
is not a form of prohibited pyramiding under 38 C.F.R. § 4.14 
(1998).  Thus, there may be additional limitation of motion 
from pain or on repeated use of the joint.  DeLuca v. Brown, 
8 Vet. App. 202, 206-08 (1995).  With joint pathology painful 
motion is a disability factor, with behavioral changes on 
testing being corroborating evidence thereof, and warrants at 
least the minimum rating.  38 C.F.R. § 4.59 (1998).   

In a medical history questionnaire in March 1984, during 
service, the veteran reported that he was right handed, and 
there is no other evidence to the contrary.  See 38 C.F.R. 
§ 4.69 (1998).  Accordingly, the service-connected disability 
effects the major extremity.  

VA outpatient treatment records reflect that in recent years 
the veteran has been given analgesic medication for relief of 
right shoulder pain and has engaged in physical therapy, 
consisting mostly of a program of home exercises, to 
strengthen the muscles of his right shoulder.  

On VA examination in September 1997, it was reported that the 
veteran worked as a supervisor of the housecleaning 
department of a VA medical facility.  Since his 1985 right 
shoulder surgery, he had continued to have marked limitation 
of motion 

and pain of the right shoulder, as well as limited use.  He 
took medication for relief of right shoulder pain but no 
longer engaged in physical activities, e.g., playing 
basketball or lifting weights, due to his right shoulder.  
Examination revealed he had a well-healed post operative 
right shoulder scar.  Forward flexion and abduction of the 
right shoulder were to 90 degrees, adduction and internal 
rotation were to 30 degrees, and extension and external 
rotation were to 10 degrees.  The veteran had a moderate 
amount of pain on motion and on use of the shoulder.  He used 
his left hand to help support the right shoulder on some 
movements.  X-rays revealed no abnormality of the right 
shoulder.  The diagnosis was pain and limitation of motion of 
the right shoulder.  Also, a separate clinical notation of 
September 1997, reflected active flexion of the right 
shoulder was to 88 degrees, abduction was to 89 degrees, 
external rotation was to zero degrees, and internal rotation 
was within normal limits.  However, all movements were 
painful and guarded.  

Normal forward flexion and abduction as well as normal 
internal and external rotation of the shoulder are to 90 
degrees.  38 C.F.R. § 4.71, Plate I (1998).  

Here, the veteran has motion to at least the shoulder level, 
i.e., at least 90 degrees of forward flexion and abduction, 
as shown on VA examination in September 1997.  While there is 
also another clinical notation of that same date indicating 
that the veteran lacked only a few degrees of being able to 
bring his right arm to shoulder level, it must be noted that 
repeated range of motion testing on an outpatient basis, 
including twice in June 1995, revealed substantially more 
motion than that revealed on the 1997 rating examination.  
Also, while the veteran has guarding of right shoulder 
movements, there have been no documented recurrences of 
dislocations of the right shoulder in recent years.  
Moreover, there is no clinically documented looseness of his 
right shoulder.  

The Board acknowledges that the recent VA examination 
revealed moderate pain on use and on motion of the right 
shoulder and, as a result, no longer engages in 

strenuous physical activity.  However, in light of the 
substantial range of motion which remains and the absence of 
recent episodes of dislocations, the Board is of the opinion 
that the pain is not productive of such additional disability 
as to warrant an increased rating.  Thus, an increased rating 
under DC 5202 is not warranted.  

Hypertension

It is contended that the veteran must continuously take 
medication to control his hypertension.  The criteria in the 
VA's SCHEDULE FOR RATING DISABILITIES, codified in C.F.R. Part 4, 
for evaluating the degree of impairment resulting from 
service-connected cardiovascular disorder were changed during 
the course of the veteran's appeal.  Compare 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1996), with 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998), effective January 12, 1998.  
However, in this case, the RO reviewed the veteran's claim 
under the new criteria in April 1998 before it sent the case 
to the Board, and it provided the veteran with the new 
criteria in the April 1998 supplemental statement of the 
case.  Moreover, the veteran was given an opportunity to 
respond.  Accordingly, the Board concludes that the veteran 
will not be prejudiced by the Board's review of his claim on 
appeal because due process requirements have been met.  VA 
O.G.C. Prec. Op. 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet.App. 384, 393-94 (1993); Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VA O.G.C. Prec. 
Op. 11-97 at 1; Karnas, 1 Vet.App. at 312-13.  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  VA O.G.C. Prec. 
Op. 11-97 at 2.

The criteria in effect prior to January 12, 1998 provided 
that a minimum 10 percent rating was for assignment for 
hypertensive vascular disease (essential hypertension) 

if diastolic blood pressure was predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  A 20 percent 
rating was for assignment for hypertensive vascular disease 
(essential hypertension) if diastolic blood pressure was 
predominantly 110 or more.  Id.  A 40 percent rating was 
warranted for hypertensive vascular disease (essential 
hypertension) if diastolic blood pressure was predominantly 
120 or more, and there are moderately severe symptoms.  Id.   

The criteria which became effective January 12, 1998, provide 
for a 10 percent rating for hypertension with diastolic 
pressure predominantly 100 or more, or: systolic pressure 
predominantly 160 or more, or; a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or; systolic pressure is predominantly 200 or 
more.  Id.  

Here, VA outpatient treatment records of 1993 to 1995 reflect 
that, in essence, the veteran's hypertension is well 
controlled with the use of medication.  He had no systolic 
reading of 160 or higher.  He had only one diastolic reading 
in excess of 100, in October 1994, when his blood pressure 
was 152/108.  All other diastolic blood pressure readings 
were less than 100.  On VA examination of his joints in 
September 1997, it was noted that he took medication for his 
hypertension and monitored his blood pressure at home.  
Moreover, VA ophthalmological examination in 1997 found that 
there was no hypertensive retinopathy and a VA chest x-ray in 
September 1997, found no abnormality of the heart suggestive 
of hypertensive heart disease which would warrant 
consideration of the rating criteria contained in 38 C.F.R. 
§ 4.104, DC 7005 (1998) for hypertensive heart disease.  

Accordingly, under both the old and the new criteria for 
rating hypertension, an evaluation in excess of 10 percent is 
not warranted.   


Right Eye

It is asserted that the veteran has pain and repeated 
infections of the right eye and has had a recent decrease in 
visual acuity in that eye.  Under the provisions of 38 C.F.R. 
§ 4.75 (1998), the best distant vision obtainable after best 
correction by glasses will be the basis of rating for 
impairment of visual acuity.  Under the provisions of 38 
C.F.R. § 4.77 (1998), testing of visual fields will be made 
when there is disease of the optic nerve or when otherwise 
indicated.  

The macular degeneration of the veteran's right eye has been 
rated as an unhealed eye injury under the provisions of 
38 C.F.R. § 4.84a, Diagnostic Code 6009, which is rated from 
10 percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  Id.  

Under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (1998), a 10 percent rating is warranted when 
vision in one eye is 20/40 and vision in the other eye is 
either 20/50, 20/70, or 20/100; or if vision in both eyes is 
20/50.  A 20 percent rating is warranted if vision in one eye 
is 20/40 and vision in the other is 20/200; or if vision in 
one eye is 20/50 and vision in the other is 20/70 or 20/100.  
38 C.F.R. § 4.84a, Diagnostic Codes 6077 and 6078 (1998).  

A VA ophthalmological examination in 1991 revealed that the 
veteran complained of light sensitivity, eye pain at the end 
of the day, and being unable to read for long periods of 
time.  His corrected distant visual acuity was 20/60 in the 
right eye and 20/70 in the left eye.  There was no evidence 
of diplopia and any constriction of visual field was felt to 
be due to a psychogenic problem, since additional testing 
yielded results typical of a conversion reaction or typical 
of malingering.  The macula of the right eye displayed a mild 
pigmented mottling, but the left eye was 

clear.  The pertinent diagnoses were variably decreased 
visual acuity in each eye, and decreased visual acuity of the 
right eye secondary to a history of macula degeneration due 
to trauma, with a decrease in the left eye visual acuity not 
supported by examination.  

A VA ophthalmological examination in 1997 found that the 
veteran's corrected near and distant visual acuity were, 
respectively, 20/100 and 20/200 in the right eye, and 20/80 
and 20/60 in the left eye.  There was evidence of damage to 
the iris sphincter muscle, temporally, in the right eye.  As 
to the cornea, there was inferior superficial punctate 
keratitis in each eye.  The macula of the right eye showed 
pigment disruption with overlying vitreous traction.  There 
was no hypertensive retinopathy.  The general retinal area in 
the right eye showed a chorioretinal scar inferior and 
temporal to the optic nerve with multiple chorioretinal 
scarring inferior in the mid-periphery.  The diagnoses were 
no hypertensive retinopathy, angle recession inferiorly in 
the right eye, visual field testing suggestive of ocular 
conversion reaction in each eye, stable chorioretinal 
scarring in the right macula which is a partial reason for 
decreased vision in the right eye, and decreased vision in 
the left eye of unknown etiology.  

At a VA ophthalmological examination in 1998, the veteran 
complained of pain and aching in his eyes, off and on.  He 
did not wear glasses.  His corrected near and distant visual 
acuity were 20/20 in the left eye; his corrected near vision 
in the right eye was 20/200 and corrected distant vision was 
20/100.  There was no diplopia.  Visual fields were normal in 
the left eye but there were concentric constriction with 
static misses and inability to outline a blind spot 
corresponded to his vision and history.  Fundoscopic 
examination of the right eye revealed macular scarring 
approximately 2 disc diameters around the macula.  The 
diagnosis was macula scarring of the right eye, secondary to 
trauma.  

Here, the veteran does not have pathology of the optic nerve 
nor is rating on the basis of impairment of visual field 
otherwise indicated, particularly since there is 

evidence that any such impairment may not be on an organic 
basis.  The veteran's corrected distant visual acuity is 
20/20 in the left eye and 20/100 in the service-connected 
right eye.  Thus, under appropriate rating criteria, 
38 C.F.R. § 4.84a, Diagnostic Code 6079 is the applicable 
code for evaluating the disability and a rating in excess of 
10 percent evaluation is not warranted.  


ORDER

Increased ratings for residuals of surgery for recurrent 
dislocations of the right shoulder, hypertension, and macular 
degeneration of the right eye are denied. 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

